DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
Please note that any mention of a line number of a claim in this office action refers to the line number as it occurs in the official claim listing in the image file wrapper (IFW), not to the line number as it occurs in any claim that may be reproduced below.
The drawings of September 14, 2020 are hereby accepted as FORMAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The text of independent claim 1 is as follows:
“1. A radar sensing system for a vehicle, the radar sensing system comprising: a plurality of transmitters, each configured to transmit continuous wave radio signals; a plurality of receivers, configured to receive continuous wave radio signals, wherein the received radio signals include the transmitted radio signals reflected from targets in an environment; wherein the targets include a first target and a second target, wherein the first target is closer than a first threshold distance from the vehicle, and wherein the second target is farther than the first threshold distance from the vehicle; a processor configured to process the received radio signals from the receivers, wherein the processor is configured to selectively process the received radio signals to detect the second target; and wherein the processor is further operable to selectably adjust operational parameters of at least one of one or more of the transmitters and one or more of the receivers to discriminate between the first target and the second target.”
On lines 2-3 and 4 of independent claim 1, the uses of the term, “continuous wave radio signals” are indefinite and unclear in context in that the term could mean: (1) a continuous wave radio signal without modulation, or, (2) a continuous wave carrier signal having some type of modulation.  The uses of this term, “continuous wave radio signals” is presumed to mean a continuous wave carrier signal.  Substantially the same problem occurs with the term, “continuous wave radio signals” on line 4 of independent claim 17.
On lines 3-4 of independent claim 17, the use of the term, “continuous radio signal” with the term, “continuous wave radio signals” raises a question if these two differing terms are meant to refer to the same signals or to different signals.
On line 3 of claim 17, the use of the term, “continuous radio signal” is indefinite and unclear in context in that it could means: (1) any signal that is transmitted constantly, or, (2) a continuous wave radio signal.
On lines 3-4 of dependent claim 11, it is unclear in context what is meant by signals being “smaller” than other signals.  Does this refer to amplitude?  Does this refer to power?
In dependent claim 12, it is unclear in context what is meant by signals being “large” or “large enough.”  Do these uses refer to amplitude?  Do these uses refer to power?
On line 6 of dependent claim 13, it is unclear in context what is meant by “farther way.”  Perhaps, “farther away” was meant.
Each of dependent claims 2-16 is unclear, at least, in that it depends from unclear, independent claim 1.
Each of dependent claims 18-20 is unclear, at least, in that it depends from unclear, independent claim 17.

Prior Art Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vaucher et al (‘328) in view of Akita (‘169).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of radar sensors systems for vehicles.
Looking, first, to independent claim 1, Vaucher et al (‘328) plainly discloses, “A radar sensing system for a vehicle” (line 1), noting, for example, paragraphs [0022] and [0035].
The claim 1 limitation, “a plurality of transmitters, each configured to transmit continuous wave radio signals” (lines 2-3) is met in Vaucher et al (‘328) by the “set of transmitters for transmitting radar chirps” (e.g., paragraph [0023]), where the chirped signal would be a Frequency Modulated Continuous Wave (FMCW) signal.
The claim 1 limitation, “a plurality of receivers, configured to receive continuous wave radio signals, wherein the received radio signals include the transmitted radio signals reflected from targets in an environment” (lines 4-6) are met in Vaucher et al (‘328) by the “set of receivers for receiving reflected chirps from the targets,” for example, please see paragraph [0024].
The claim 1 limitation, “processor configured to process the received radio signals from the receivers, wherein the processor is configured to selectively process the received radio signals to detect the second target” (lines 10-12) is substantially-met in Vaucher et al (‘328), except the processing is not “to detect the second target.”
In addition, the claim 1 limitation, “wherein the received radio signals include the transmitted radio signals reflected from targets in an environment; wherein the targets include a first target and a second target, wherein the first target is closer than a first threshold distance from the vehicle, and wherein the second target is farther than the first threshold distance from the vehicle” (lines 7-9) is not disclosed in Vaucher et al (‘328).
And, the claim 1 limitation, “wherein the processor is configured to selectively process the received radio signals to detect the second target; and wherein the processor is further operable to selectably adjust operational parameters of at least one of one or more of the transmitters and one or more of the receivers to discriminate between the first target and the second target” (lines 13-15) is not disclosed in Vaucher et al (‘328).
Akita (‘169) is in the same field of endeavor as Vaucher et al (‘328), that of radar sensors on vehicles.  Akita (‘169) teaches using an arrangement of range gating in a vehicle radar system (e.g., see paragraph [0037]) for the advantage of “detecting a target object by itself only in a range needed by a vehicle control system … without changing the hardware structure and the cost accordingly,” noting, paragraph [0008].
It would have been obvious to one of ordinary skill-in-the-art to modify Vaucher et al (‘328) as taught by Akita (‘169) to obtain the advantages taught by Akita (‘169).
The combination of Vaucher et al (‘328) in view of Akita (‘169) meets the claim 1 limitation “wherein the received radio signals include the transmitted radio signals reflected from targets in an environment; wherein the targets include a first target and a second target, wherein the first target is closer than a first threshold distance from the vehicle, and wherein the second target is farther than the first threshold distance from the vehicle” (lines 7-9) in that the first target would be a target in the “short distance region” in Akita (‘169), and the second target would a target in the “long distance region” of Akita (‘169).  The “threshold distance” would be that distance of the boundary between the “short distance region” and the “long distance region” in Akita (‘169).
The combination of Vaucher et al (‘328) in view of Akita (‘169) meets the claim 1 limitation, “wherein the processor is configured to selectively process the received radio signals to detect the second target” (lines 11-12), noting, for example, paragraph [0008] at lines 3-5 in Akita (‘169) of the applied combination.
The combination of Vaucher et al (‘328) in view of Akita (‘169) substantially meets the claim 1 limitation, “wherein the processor is configured to selectively process the received radio signals to detect the second target; and wherein the processor is further operable to selectably adjust operational parameters of at least one of one or more of the transmitters and one or more of the receivers to discriminate between the first target and the second target” (lines 13-15), except that the combination does not have the “processor” act “to selectably adjust operational parameters of at least one or more of the transmitters.”  The applied combination does have the “processor” act to “selectably adjust operational parameters” of “one or more of the receivers” as claimed as the “processor” in Akita (‘169) acts to control the receivers for range gating.  In that range gating in the applied combination is defined by the transmit time of a signal and the return time of a signal, it would have been obvious to one of ordinary skill-in-the-art that the “processor” of the applied combination could additionally act “to selectably adjust operational parameters of at least one or more of the transmitters,” as long as the time between transmission and reception in a range gate remains the same, for the advantage of flexibility in the start time of the transmission for a particular range gate, rather than being a fixed start time of transmission.
In that each and every claimed feature of independent claim 1 is met by the applied combination of Vaucher et al (‘328) in view of Akita (‘169) as set forth above, independent claim 1 is obvious over the applied combination of Vaucher et al (‘328) in view of Akita (‘169) as set forth above.
The further limitations of dependent claim 11 are met by the applied combination of Vaucher et al (‘328) in view of Akita (‘169) as set forth above with respect to independent claim 1, in that the echo signal from the “second target” would be “smaller” than that of the “first target” since the “second target” is farther away from the radar unit that the “first target” by the 1/r2 law.
The further limitations of dependent claim 12 are met by the applied combination of Vaucher et al (‘328) in view of Akita (‘169) as set forth above with respect to independent claim 1, in that the recovery of echo signals from the “long distance region” in Akita (‘169) of the applied combination shows that they are not interfered with by the echo signals from the “short distance region.”
As for the further limitations of dependent claim 13, these are substantially-met by the applied combination of Vaucher et al (‘328) in view of Akita (‘169) as set forth above with respect to independent claim 1 in that the return times for different sets of range bins (i.e., “long distance region” and “short distance region” in Akita (‘169)) would be different.  As for the claim 13 limitation, “wherein at least a portion of the second distance range is farther way [sic] that the first distance range” is seen in each of Figures 8, 9, and 10 of Akita (‘169).  It would have been obvious to one of ordinary skill-in-the-art that a plurality of range bins for one of the regions of Akita (‘169) of the applied combination could be processed within the same time interval for the advantage of all echo data from a region being reasonably contemporaneous.
Regarding the further limitations of dependent claim 14, it would have been obvious to one of ordinary skill-in-the-art that the “short distance region” and the “long distance region” in Akita (‘169) of the applied combination could be defined in any suitable range of distances for use with a vehicle.
The further limitations of dependent claim 15 are substantially-met by the applied combination of Vaucher et al (‘328) in view of Akita (‘169) as set forth above with respect to independent claim 1, except as to there being a “plurality” of targets in each of the “short distance region” and the “long distance region” in Akita (‘169).  It would have been obvious to one of ordinary skill-in-the-art that there could be a “plurality” of targets in “short distance region” and the “long distance region” in Akita (‘169) of the applied combination as a vehicle (Vaucher et al: paragraph [0035]) is driven on a road or highway.
The further limitations of dependent claim 16 are met by the applied combination of Vaucher et al (‘328) in view of Akita (‘169) as set forth above with respect to independent claim 1, noting, for example, paragraph [0035] of Vaucher et al (‘328).
The remarks with respect to independent claim 17 are substantially those made above with respect to independent claim 1, in that claim 17 is the method claim corresponding to the apparatus of claim 1.

Potentially-Allowable Subject Matter
Claims 2-10 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davis et al (‘478) is cited as being of interest in that it was considered during examination as to double patenting.
Oswald et al (‘541) is cited as being of general interest for the disclosure related to “warning zones.”
Schoor (‘016) is cited as being of general interest for the disclosure related to range graduation.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648